Exhibit 10.1

 

EXECUTION COPY

 

VOTING AGREEMENT

 

THIS VOTING AGREEMENT (this “Agreement”), dated as of September 19, 2016, is
entered into by and among Isle of Capri Casinos, Inc., a Delaware corporation
(“Company”), Eldorado Resorts, Inc., a Nevada corporation (the “Parent”), and
the undersigned stockholder of Parent (the “Stockholder”).  Capitalized terms
used but not defined herein shall have the meanings given to them in the Merger
Agreement (as defined below).

 

RECITALS

 

WHEREAS, concurrently with this Agreement, the Company, Parent, Eagle I
Acquisition Corp., a Delaware corporation and a wholly owned subsidiary of
Parent (“Merger Sub A”) and Eagle II Acquisition Company LLC, a Delaware limited
liability company and a wholly owned subsidiary of Parent (“Merger Sub B”), are
entering into an Agreement and Plan of Merger (as may be amended from time to
time, the “Merger Agreement”), which provides for the merger (the “First Step
Merger”) of Merger Sub A with and into the Company, and the merger (the “Second
Step Merger” and, together with the First Step Merger, the “Mergers”) of the
surviving corporation in the First Step Merger with and into Merger Sub B;

 

WHEREAS, the Stockholder is the record and beneficial owner (within the meaning
of Rule 13d-3 under the Exchange Act, which meaning will apply for all purposes
of this Agreement whenever the term “beneficial owner” or “beneficially own” is
used) of shares of common stock, par value $0.00001 per share, of Parent
(“Shares”) as set forth on Schedule A hereto (the “Owned Shares”; the Owned
Shares and any additional Shares or other voting securities of Parent of which
the Stockholder acquires record or beneficial ownership after the date hereof,
including, without limitation, by purchase, as a result of a stock dividend,
stock split, recapitalization, combination, reclassification, exchange or change
of such shares, or upon exercise or conversion of any securities, the
Stockholder’s “Covered Shares”);

 

WHEREAS, as a condition and inducement to the Company’s willingness to enter
into the Merger Agreement and to proceed with the transactions contemplated
thereby, including the Mergers, the Company and the Stockholder are entering
into this Agreement; and

 

WHEREAS, the Stockholder acknowledges that the Company is entering into the
Merger Agreement in reliance on the representations, warranties, covenants and
other agreements of the Stockholder set forth in this Agreement and would not
enter into the Merger Agreement if the Stockholder did not enter into this
Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, Parent,
the Company and the Stockholder hereby agree as follows:

 

Section 1.                                           Agreement to Vote.

 

(a)                                 The Stockholder agrees that it shall at any
meeting of the stockholders of Parent (whether annual or special meeting and
whether or not such meeting is adjourned or postponed), however called, or in
connection with any written consent of stockholders of Parent (i) when a meeting
is held, appear at such meeting or otherwise cause the Covered Shares to be
counted as present thereat for the purpose of establishing a quorum, and respond
to each request by Parent for written consent, if any and (ii) vote (or
consent), or cause to be voted at such meeting (or validly execute and return
and cause such consent to be granted with respect to), all Covered Shares (A) in
favor of the Supported Matters and (B) against any Restricted Matters (together
with the Supported Proposals, the “Covered Proposals”).

 

1

--------------------------------------------------------------------------------


 

(b)                                 Except as expressly set forth in this
Section 1 with respect to Covered Proposals, the Stockholder shall not be
restricted from voting in favor of, against or abstaining with respect to any
other matter presented to the stockholders of Parent.

 

For purposes of this Agreement, (i) “Supported Matters” means the Share Issuance
and any other matters necessary for the consummation of the Mergers and
(ii) “Restricted Matters” means any action, proposal, transaction or agreement
that is intended or would reasonably be expected to (1) result in a breach in
any material respect of any covenant, representation or warranty or any other
obligation or agreement of Parent under the Merger Agreement or of the
Stockholder under this Agreement, (2) impede, interfere with, delay, postpone or
adversely affect the timely consummation of the Mergers or any of the other
transactions contemplated by the Merger Agreement or this Agreement or
(3) change in any manner the voting rights of any class of shares of the Parent
(including any amendments to the Parent’s charter or by-laws).

 

Section 2.                                           Grant of Irrevocable Proxy;
Appointment of Proxy.

 

(a)                                 UNTIL THE TERMINATION OF THIS AGREEMENT IN
ACCORDANCE WITH SECTION 4 HEREOF, THE STOCKHOLDER HEREBY IRREVOCABLY GRANTS TO,
AND APPOINTS, THE COMPANY AND ANY OTHER DESIGNEE OF THE COMPANY, ALONE OR
TOGETHER, THE STOCKHOLDER’S IRREVOCABLE PROXY AND ATTORNEY IN FACT (WITH FULL
POWER OF SUBSTITUTION AND RESUBSTITUTION), FOR AND IN THE STOCKHOLDER’S NAME, TO
VOTE OR GRANT WRITTEN CONSENT OR APPROVAL IN RESPECT OF THE COVERED SHARES IN
ACCORDANCE WITH SECTION 1 AT ANY MEETING OF PARENT’S STOCKHOLDERS OR AT ANY
ADJOURNMENT THEREOF OR IN ANY OTHER CIRCUMSTANCES UPON WHICH THEIR VOTE, WRITTEN
CONSENT OR OTHER APPROVAL IS SOUGHT IN FAVOR OF THE SUPPORTED MATTERS.

 

(b)                                 The Stockholder agrees to take such further
action or execute such other documents or certificates evidencing such proxy as
the Company may reasonably request or as may be necessary to effectuate the
intent of this proxy. The Stockholder acknowledges receipt and review of a copy
of the Merger Agreement.

 

(c)                                  The Stockholder represents that any proxies
heretofore given in respect of the Covered Shares are not irrevocable, and that
any such proxies are hereby revoked.

 

(d)                                 THE STOCKHOLDER HEREBY AFFIRMS THAT THE
PROXY SET FORTH IN THIS SECTION 2 IS COUPLED WITH AN INTEREST AND IS IRREVOCABLE
UNTIL SUCH TIME AS THIS AGREEMENT TERMINATES IN ACCORDANCE WITH ITS TERMS. The
proxy granted in this Section 2 shall automatically expire upon the termination
of this Agreement.

 

(e)                                  The Stockholder hereby affirms that the
irrevocable proxy is given in connection with the execution of the Merger
Agreement, and that such irrevocable proxy is given to secure the performance of
the duties of the Stockholder under this Agreement. The Stockholder hereby
ratifies and confirms all that such irrevocable proxy may lawfully do or cause
to be done by virtue hereof. The power of attorney granted by the Stockholder is
a durable power of attorney and shall survive the bankruptcy, dissolution, death
or incapacity (as applicable) of the Stockholder.

 

Section 3.                                           Inconsistent Agreements. 
The Stockholder hereby represents, covenants and agrees that, except as
contemplated by this Agreement, neither the Stockholder nor any entity under
Stockholder’s control (a) has entered into, or shall enter into at any time
prior to the Termination Date, any voting agreement or voting trust with respect
to any Covered Shares nor (b) has granted, or shall grant at any time prior to
the Termination Date, a proxy or power of attorney with respect to any Covered
Shares, in either case, which is inconsistent with the Stockholder’s obligations
pursuant to this Agreement.

 

2

--------------------------------------------------------------------------------


 

Section 4.                                           Termination.  This
Agreement shall terminate upon the earliest of (a) the Effective Time, (b) the
termination of the Merger Agreement in accordance with its terms and (c) written
notice of termination of this Agreement by the Company to the Stockholder (such
earliest date being referred to herein as the “Termination Date”); provided,
that the provisions set forth in Sections 7, 8 and 11 through 24 shall survive
the termination of this Agreement; provided, further that no such termination
will relieve any party hereto from any liability for any willful, knowing and
material breach of this Agreement occurring prior to such termination.

 

Section 5.                                           Representations and
Warranties of the Stockholder.  The Stockholder hereby represents and warrants
to the Company as follows:

 

(a)                                 The Stockholder is the record and beneficial
owner of, and has good and valid title to, the Covered Shares, free and clear of
Liens other than as created by this Agreement. The Stockholder has sole voting
power, sole power of disposition, sole power to demand appraisal rights and sole
power to agree to all of the matters set forth in this Agreement, in each case
with respect to all of such Covered Shares, with no limitations, qualifications
or restrictions on such rights, subject to applicable federal securities Laws
and the terms of this Agreement.  As of the date hereof, other than the Owned
Shares (and the equity awards relating thereto), the Stockholder does not own
beneficially or of record any (i) shares of capital stock or voting securities
of Parent, (ii) securities of Parent convertible into or exchangeable for shares
of capital stock or voting securities of Parent or (iii) options or other rights
to acquire from Parent any capital stock, voting securities or securities
convertible into or exchangeable for capital stock or voting securities of
Parent.

 

(b)                                 The Stockholder is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
formation. The Stockholder has all requisite power, authority and legal capacity
to execute and deliver this Agreement and to perform its obligations hereunder. 
The execution, delivery and performance of this Agreement by the Stockholder,
the performance by the Stockholder of its obligations hereunder, including the
proxy described in Section 2, and the consummation by the Stockholder of the
transactions contemplated hereby have been duly and validly authorized by the
Stockholder and no other actions or proceedings on the part of the Stockholder
are necessary to authorize the execution and delivery by the Stockholder of this
Agreement, the performance by the Stockholder of its obligations hereunder or
the consummation by the Stockholder of the transactions contemplated hereby. 
This Agreement has been duly and validly executed and delivered by the
Stockholder and, assuming due authorization, execution and delivery by Parent
and the Company, constitutes a legal, valid and binding obligation of the
Stockholder, enforceable against the Stockholder in accordance with its terms,
except as enforcement may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and by general principles of equity (regardless of whether considered in a
proceeding in equity or at law).

 

(c)                                  Except for the applicable requirements of
the Exchange Act, (i) no filing with, and no permit, authorization, consent or
approval of, any Governmental Entity is necessary on the part of the Stockholder
for the execution, delivery and performance of this Agreement by the Stockholder
or the consummation by the Stockholder of the transactions contemplated hereby
and (ii) neither the execution, delivery or performance of this Agreement by the
Stockholder nor the consummation by the Stockholder of the transactions
contemplated hereby nor compliance by the Stockholder with any of the provisions
hereof shall (A) conflict with or violate, any provision of the organizational
documents of any the Stockholder, (B) result in any breach or violation of, or
constitute a default (or an event which, with notice or lapse of time or both,
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, or result in the creation of a Lien
on such property or asset of

 

3

--------------------------------------------------------------------------------


 

the Stockholder pursuant to, any Contract to which the Stockholder is a party or
by which the Stockholder or any property or asset of the Stockholder is bound or
affected or (C) violate any order, writ, injunction, decree, statute, rule or
regulation applicable to the Stockholder or any of the Stockholder’s properties
or assets, in each case that would restrict, prohibit or impair the performance
by Stockholder of its obligations under this Agreement.

 

(d)                                 There is no action, suit, investigation,
complaint or other proceeding pending or, to the knowledge of the Stockholder,
threatened against or affecting the Stockholder or any of its Affiliates that
would reasonably be expected to impair the ability of the Stockholder to perform
its obligations under this Agreement or consummate the transactions contemplated
by this Agreement in a timely manner.

 

Section 6.                                           Certain Covenants of the
Stockholder.  The Stockholder hereby covenants and agrees as follows:

 

(a)                                 Prior to the Termination Date, and except as
contemplated hereby, the Stockholder shall not (i) tender into any tender or
exchange offer, (ii) sell (constructively or otherwise), transfer, offer,
exchange, pledge, hypothecate, grant, encumber, assign or otherwise dispose of
or encumber (collectively “Transfer”), or enter into any contract, option,
agreement or other arrangement or understanding with respect to the Transfer of
any of the Covered Shares or beneficial ownership or voting power thereof or
therein (including by operation of law) other than to a Permitted Transferee, if
such Permitted Transferee agrees in writing to be bound by the applicable terms
hereof, or (iii) grant any proxies or powers of attorney, deposit any Covered
Shares into a voting trust or enter into a voting agreement with respect to any
Covered Shares.  Any Transfer in violation of this provision shall be void.  To
the extent a Transfer is permitted, such Transfer shall comply with all
applicable laws.

 

(b)                                 Prior to the Termination Date, in the event
that the Stockholder acquires record or beneficial ownership of, or the power to
vote or direct the voting of, any additional Shares or other voting interests
with respect to Parent, such Shares or voting interests shall, without further
action of the parties, be deemed Covered Shares and subject to the provisions of
this Agreement, and the number of Shares held by the Stockholder set forth on
Schedule A hereto will be deemed amended accordingly and such Shares or voting
interests shall automatically become subject to the terms of this Agreement. 
The Stockholder shall promptly notify Parent and the Company in writing of any
such event.

 

(c)                                  A “Permitted Transferee” means, with
respect to Stockholder, (i) a spouse, lineal descendant or antecedent, brother
or sister, adopted child or grandchild of the spouse of any child, adopted
child, grandchild or adopted grandchild of Stockholder, (ii) any trust, the
trustee of which include only the Persons named in clause (i) and the
beneficiaries of which include only the Persons named in clause (i) or (ii) any
partnership or limited liability company, all partners or members of which
include only the Persons named in clause (i) and any trust named in clause (ii).

 

Section 7.                                           Stockholder Capacity.  This
Agreement is being entered into by the Stockholder solely in its capacity as a
record and/or beneficial owner of the Covered Shares, and nothing in this
Agreement shall restrict or limit the ability of any Stockholder or its
Affiliates who is a director, officer or employee of Parent to take any action
in his or her capacity as a director, officer or employee of Parent. Nothing in
this Agreement is intended to limit or restrict the Stockholder from taking any
action or inaction or voting in favor, in the Stockholder’s sole discretion, on
any matter in his or her capacity as a director of Parent, and none of such
actions in such capacity shall be deemed to constitute a breach of this
Agreement.

 

4

--------------------------------------------------------------------------------


 

Section 8.                                           Appraisal Rights.  The
Stockholder shall not exercise any rights to demand appraisal of any Covered
Shares or right to dissent that may arise with respect to the Mergers, and
hereby waives any such rights of appraisal or rights to dissent that the
Stockholder may have under applicable Law.

 

Section 9.                                           Disclosure.  The
Stockholder hereby authorizes Parent and the Company to publish and disclose in
any announcement or disclosure required by the SEC, including the Joint Proxy
Statement/Prospectus, the Stockholder’s identity and ownership of the Covered
Shares and the nature of the Stockholder’s obligations under this Agreement.

 

Section 10.                                    Further Assurances.  From time to
time, at the request of the Company and without further consideration, the
Stockholder shall take such further action as may reasonably be deemed by the
Company to be necessary or desirable to consummate and make effective the
transactions contemplated by this Agreement.

 

Section 11.                                    Non-Survival of Representations
and Warranties.  The representations and warranties of the Stockholder contained
herein shall not survive the Termination Date.

 

Section 12.                                    Notices.  All notices and other
communications hereunder shall be in writing and shall be deemed duly given
(a) on the date of delivery if delivered personally, or if by email, upon the
first Business Day after such email is sent if written confirmation of receipt
by email is obtained, (b) on the first Business Day following the date of
dispatch if delivered utilizing a next-day service by a nationally recognized
next-day courier if next Business Day delivery is requested, or (c) on the
earlier of confirmed receipt or the fifth Business Day following the date of
mailing if delivered by United States registered or certified mail, return
receipt requested, postage prepaid.  All notices hereunder shall be delivered to
the addresses set forth below, or pursuant to such other instructions as may be
designated in writing by the party to receive such notice:

 

if to Parent, to:

 

Eldorado Resorts, Inc.

100 West Liberty Street, Suite 1150

Reno, NV 89501

Attention:

Anthony L. Carano

E-mail:

acarano@eldoradoresorts.com

 

 

with a copy (which shall not constitute notice) to:

 

Milbank, Tweed, Hadley & McCloy LLP

2029 Century Park East

Floor 33

Los Angeles, California 90067

Attention:

Deborah R. Conrad

 

Kenneth J. Baronsky

E-mail:

dconrad@milbank.com

 

kbaronsky@milbank.com

 

5

--------------------------------------------------------------------------------


 

if to the Company, to:

 

Isle of Capri Casinos, Inc.

600 Emerson Road

Suite 300

St. Louis, MO, 63141

Attention:

Edmund L. Quatmann, Jr.

E-mail:

ed.quatmann@islecorp.com

 

with a copy (which shall not constitute notice) to:

 

Mayer Brown LLP

71 South Wacker Drive

Chicago, Illinois 60606

Attention:

Paul W. Theiss

 

William R. Kucera

E-mail:

ptheiss@mayerbrown.com

 

wkucera@mayerbrown.com

 

 

if to the Stockholder, to the address(es) set forth on the signature page to
this Agreement.

 

Section 13.                                    Interpretation.  When a reference
is made in this Agreement to a Section, Article, Schedule or Exhibit, such
reference shall be to a Section, Article, Schedule or Exhibit of this Agreement
unless otherwise indicated.  The table of contents and headings contained in
this Agreement or in any Schedule or Exhibit are for convenience of reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.  All words used in this Agreement will be construed to be of
such gender or number as the circumstances require.  Any capitalized terms used
in any Schedule or Exhibit but not otherwise defined therein shall have the
meaning set forth in this Agreement.  All Schedules and Exhibits annexed hereto
or referred to herein are hereby incorporated in and made a part of this
Agreement as if set forth herein.  The word “including” and words of similar
import when used in this Agreement will mean “including, without limitation,”
unless otherwise specified.

 

Section 14.                                    Entire Agreement.  This Agreement
(including the Schedules and Exhibits hereto) and the Merger Agreement
constitute the entire agreement of the parties, and supersede all prior written
agreements, arrangements, communications and understandings and all prior and
contemporaneous oral agreements, arrangements, communications and understandings
among the parties with respect to the subject matter hereof and thereof.

 

Section 15.                                    Parties in Interest.  This
Agreement is not intended to, and shall not, confer upon any Person other than
the parties and their respective successors and permitted assigns any rights or
remedies hereunder.  The representations and warranties in this Agreement are
the product of negotiations among the parties hereto.  In some instances, the
representations and warranties in this Agreement may represent an allocation
among the parties of risks associated with particular matters regardless of the
knowledge of any of the parties.  Consequently, Persons other than the parties
may not rely upon the representations and warranties in this Agreement or the
characterization of actual facts or circumstances as of the date of this
Agreement or as of any other date.

 

Section 16.                                    Governing Law.  This Agreement
and all disputes or controversies arising out of or relating to this Agreement
or the transactions contemplated hereby shall be governed by, and construed in
accordance with, the internal Laws of the State of Delaware, without regard to
the Laws of any other jurisdiction that might be applied because of the conflict
of laws principles of the State of Delaware.

 

6

--------------------------------------------------------------------------------


 

Section 17.                                    Submission to Jurisdiction.  Each
of the parties irrevocably agrees that any legal action or proceeding arising
out of or relating to this Agreement brought by any party or its Affiliates
against any other party or its Affiliates shall be brought and determined in the
courts of the State of Delaware located in Wilmington, New Castle County,
Delaware or the federal courts of the United States of America located in
Wilmington, Delaware.  Each of the parties hereby irrevocably submits to the
jurisdiction of the aforesaid courts for itself and with respect to its
property, generally and unconditionally, with regard to any such action or
proceeding arising out of or relating to this Agreement and the transactions
contemplated hereby.  Each of the parties agrees not to commence or maintain any
action, suit or proceeding relating thereto except in the courts described
above, other than actions in any court of competent jurisdiction to enforce any
judgment, decree or award rendered by any such court in Delaware as described
herein.  Each of the parties further agrees that notice as provided herein shall
constitute sufficient service of process and the parties further waive any
argument that such service is insufficient.  Each of the parties hereby
irrevocably and unconditionally waives, and agrees not to assert, by way of
motion or as a defense, counterclaim or otherwise, in any action or proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby, (a) any claim that it is not personally subject to the jurisdiction of
the courts in Delaware as described herein for any reason, (b) that it or its
property is exempt or immune from jurisdiction of any such court or from any
legal process commenced in such courts (whether through service of notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise) and (c) that (i) the suit, action or
proceeding in any such court is brought in an inconvenient forum, (ii) the venue
of such suit, action or proceeding is improper or (iii) this Agreement, or the
subject matter hereof, may not be enforced in or by such courts.

 

Section 18.                                    Assignment; Successors.  Neither
this Agreement nor any of the rights, interests or obligations under this
Agreement may be assigned or delegated, in whole or in part, by operation of Law
or otherwise, by any party without the prior written consent of the other
parties, and any such assignment without such prior written consent shall be
null and void.  Subject to the preceding sentence, this Agreement will be
binding upon, inure to the benefit of, and be enforceable by, the parties and
their respective successors and assigns.

 

Section 19.                                    Enforcement.  The parties agree
that irreparable damage would occur in the event that any of the provisions of
this Agreement were not performed in accordance with their specific terms or
were otherwise breached.  Accordingly, subject to the limitations contained in
this Section 19, each of the Company, Parent and the Stockholder shall be
entitled to specific performance of the terms hereof, including an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement in any court of the State of Delaware
located in New Castle County, Delaware or any federal court located in
Wilmington, Delaware, this being in addition to any other remedy to which such
party is entitled at Law or in equity.  Each of the parties hereby further
waives (a) any defense in any action for specific performance that a remedy at
Law would be adequate and (b) any requirement under any Law to post security as
a prerequisite to obtaining equitable relief.

 

Section 20.                                    Severability.  Whenever possible,
each provision or portion of any provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable Law,
but if any provision or portion of any provision of this Agreement is held to be
invalid, illegal or unenforceable in any respect under any applicable Law or
rule in any jurisdiction, such invalidity, illegality or unenforceability shall
not affect any other provision or portion of any provision in such jurisdiction,
and this Agreement shall be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision or portion
of any provision had never been contained herein.

 

Section 21.                                    Waiver of Jury Trial.  EACH OF
THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

7

--------------------------------------------------------------------------------


 

Section 22.                                    Counterparts.  This Agreement may
be executed in two or more counterparts, all of which shall be considered one
and the same instrument and shall become effective when one or more counterparts
have been signed by each of the parties and delivered to the other parties. 
This Agreement may be executed by signatures delivered by facsimile or email,
and a copy hereof that is executed and delivered by a party by facsimile or
email (including in .pdf format) will be binding upon that party to the same
extent as a copy hereof containing that party’s original signature.

 

Section 23.                                    Facsimile or Electronic
Signature.  This Agreement may be executed by facsimile or electronic signature
and a facsimile or electronic signature shall constitute an original for all
purposes.

 

Section 24.                                    No Presumption Against Drafting
Party.  Each of the Company, Parent and the Stockholder acknowledges that each
party to this Agreement has been represented by counsel in connection with this
Agreement and the transactions contemplated by this Agreement.  Accordingly, any
rule of Law or any legal decision that would require interpretation of any
claimed ambiguities in this Agreement against the drafting party has no
application and is expressly waived.

 

Section 25.                                    Registration Rights.  In
consideration for entering into this Agreement, the Stockholder shall be granted
customary demand and piggy-back registration rights, including the right to
request the Parent to file a shelf registration statement on Form S-3
registering the sale of shares of Parent common stock held by the Stockholder,
and the Parent and Stockholder shall enter into an agreement on customary terms
and conditions and in form and substance reasonably acceptable to Parent and
Stockholder reflecting the foregoing.

 

[The remainder of this page is intentionally left blank.]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first written above by their respective officers thereunto duly
authorized.

 

 

ELDORADO RESORTS, INC.

 

 

 

 

 

By:

/s/ Gary Carano

 

Name:

Gary Carano

 

Title:

Chief Executive Officer

 

--------------------------------------------------------------------------------


 

 

ISLE OF CAPRI CASINOS, INC.

 

 

 

 

 

 

 

By:

/s/ Eric L. Hausler

 

Name:

Eric L. Hausler

 

Title:

Chief Executive Officer

 

--------------------------------------------------------------------------------


 

 

RECREATIONAL ENTERPRISES, INC.

 

 

 

 

 

 

 

By:

/s/ Gary Carano

 

Name:

Gary Carano

 

Title:

Vice President

 

 

 

 

Stockholder’s Address for Notice:

 

 

 

100 West Liberty Street, 11th Floor

 

Reno, Nevada 89501

 

 

 

 

 

Fax:

(775) 337-9218

 

--------------------------------------------------------------------------------


 

Schedule A

 

11,129,867

 

--------------------------------------------------------------------------------